ReDETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
Allowable Subject Matter
Claims 1, 3-4, 6-10, 12 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
         The following is a statement of reasons for the indication of allowable subject matter:  
                   Claim 1 recites, inter alia, wherein when charging commands for two or more electric vehicles are input within a certain time, the off-vehicle controller is configured to determine a waiting rank that is a rank in an order of starting charging, based on a charging time limit and an amount of heat generation per unit time of each electric vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
               Claim 12 recites, inter alia,   wherein when charging commands for two or more electric vehicles are input within a certain time, the off-vehicle controller is configured to determine a waiting rank that is a rank in an order of starting charging, based on a charging time limit and an amount of heat generation per unit time of each electric vehicle. The above 
 Claim 13 recites, inter alia, the off-vehicle controller is configured to determine that the internal cooling device cannot cool the in-vehicle battery when a heat pump heating is being executed in the electric vehicle, and to determine that the internal cooling device can cool the in-vehicle battery when the heat pump heating is not being executed in the electric vehicle. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAMUEL BERHANU/Primary Examiner, Art Unit 2859